IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 59 EM 2016
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
ANDRE HOLMAN,                                  :
                                               :
                     Petitioner                :


                                          ORDER



PER CURIAM

       AND NOW, this 5th day of July, 2016, the Petition for Leave to File Petition for

Allowance Appeal Nunc Pro Tunc is GRANTED. Although the failure to ensure the

timely filing of a Petition for Allowance of Appeal was negligence, Petitioner is entitled to

a counsel-filed allocatur petition. See Pa.R.Crim.P. 122. Counsel is directed to file the

already-prepared Petition for Allowance of Appeal within 5 days.